UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-01435 AMCAP Fund (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: February 28 or 29 Date of reporting period: August 31, 2012 Vincent P. Corti AMCAP Fund 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Eric A. S. Richards O’Melveny & Myers LLP 400 South Hope Street, 10th Floor Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders AMCAP Fund® [photo of young corn plant in the rain] Semi-annual report for the six months ended August 31, 2012 AMCAP Fund seeks long-term growth of capital by investing primarily in U.S. companies that have solid long-term growth records and the potential for good future growth. This fund is one of more than 40 offered by American Funds, which is one of the nation’s largest mutual fund families. For more than 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are total returns on a $1,000 investment with all distributions reinvested for periods ended September 30, 2012 (the most recent calendar quarter-end): Class A shares 1 year 5 years 10 years Reflecting 5.75% maximum sales charge Average annual total return — % % Cumulative total return % % % The total annual fund operating expense ratio was 0.73% for Class A shares as of the prospectus dated May 1, 2012. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. When applicable, investment results reflect fee waivers, without which results would have been lower. Visit americanfunds.com for more information. Results for other share classes can be found on page 31. Refer to the fund prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow investors: [photo of young corn plant in the rain] Over the six months ended August 31, 2012, the U.S. stock market was volatile amid concerns about the fallout from Europe’s fiscal problems, mixed signals from the domestic economy, and a slowdown in corporate profit growth. However, stocks finished the period higher, in part due to investors’ expectations for a third round of stimulus by the Federal Reserve. Against this backdrop, AMCAP Fund had a total return of 0.9%, compared with 4.1% for the unmanaged Standard & Poor’s 500 Composite Index — a broad measure of mostly large U.S. stocks — and 1.9% for the Lipper Growth Funds Index, as shown in the chart below. For the 12 months ended August 31, 2012, AMCAP posted a total return of 13.6%, matching the Lipper Growth Funds Index, while the S&P 500 advanced 18.0%. Over longer periods, the fund exceeded both indexes. For the past five years, AMCAP had an average annual total return of 1.8%, compared with 1.3% for the S&P 500 and 0.4% for the Lipper index. Over its 45-year lifetime, the fund had an average annual total return of 11.1%, compared with 9.5% for the S&P 500 and 8.5% for the Lipper index. Investment results analysis Information technology has historically been an important sector for AMCAP and remains so, but in the recent period the health care sector rose to 18.2% of the fund, compared to information technology at 16.3%. The reason for this had to do with a strong showing from several of our health care holdings as well as additional purchases in the sector. Most holdings in the health care sector continue to do well, especially those in the biotechnology industry. Top 10 holdings Gilead Sciences (now the fund’s largest holding), Biogen Idec and Amgen remain solid growth companies coming out with promising new drugs that have either already been approved by the Food and Drug Administration or are expected to be soon. [Begin Sidebar] Results at a glance For periods ended August 31, 2012, with all distributions reinvested Total returns Average annual total returns 6 months 1 year 5 years 10 years Lifetime (since 5/1/67) AMCAP (Class A shares) % Standard & Poor’s 500 Composite Index* Lipper Growth Funds Index *The S&P 500 is unmanaged and, therefore, has no expenses. [End Sidebar] The information technology sector had mixed results. For instance, Apple and Oracle, which are among the fund’s 10 largest holdings, had positive returns, with the former benefiting from continuing growth in its base business as well as rising expectations for the latest version of its iPhone. However, shares of Texas Instruments and Adobe Systems declined. Elsewhere, the energy and materials sectors (which together account for 13.5% of the fund) detracted from returns as the price of oil and other commodities declined amid a slowdown in global demand while supplies remain high. Among the largest detractors were oil and gas producer Apache in the energy sector and specialty chemicals company Celanese in the materials sector. The fund’s cash position, which increased from 11.5% to 14.8% (including other short-term securities), held back returns as the broader market advanced. However, given the risk of continued volatility in the market, we believe that there is some value to having this “dry powder” in the fund in the event that better market opportunities present themselves. Among the risks that remain are uncertainty about the outcome of the debt crisis in Europe as well as the debt and spending issues here in the U.S. In periods like this, our long-term focus on companies and their inherent worth is critical to helping us identify and invest in those that represent a good value over the long run. We thank you for taking a long-term perspective, which is particularly important at this time in order to separate short-term price fluctuations from fundamental growth opportunities. We appreciate your support of these efforts in AMCAP Fund. Cordially, /s/ Claudia P. Huntington Claudia P. Huntington Vice Chairman of the Board /s/ Timothy D. Armour Timothy D. Armour President October 15, 2012 For current information about the fund, visit americanfunds.com. Summary investment portfolioAugust 31, 2012 unaudited The following summary investment portfolio is designed to streamline the report and help investors better focus on the fund’s principal holdings.See page 35 for details on how to obtain a complete schedule of portfolio holdings. [begin pie chart] Industry sector diversification Percent of net assets Health Care 18.21 % Information Technology Consumer Discretionary Energy Industrials Other industries Bonds & notes Short-term securities & other assets less liabilities [end pie chart] Percent Value of net Common stocks- 85.08% Shares ) assets Health care- 18.21% Gilead Sciences, Inc. (1) $ % Biogen Idec Inc. (1) Amgen Inc. St. Jude Medical, Inc. Hologic, Inc. (1) Endo Health Solutions Inc. (1)(2) Forest Laboratories, Inc. (1) Alexion Pharmaceuticals, Inc. (1) McKesson Corp. BioMarin Pharmaceutical Inc. (1) Edwards Lifesciences Corp. (1) Other securities Information technology- 16.33% Microsoft Corp. Apple Inc. Oracle Corp. Adobe Systems Inc. (1) Texas Instruments Inc. Accenture PLC, Class A Avago Technologies Ltd. Other securities Consumer discretionary- 13.60% DIRECTV (1) Comcast Corp., Class A Garmin Ltd. Johnson Controls, Inc. Time Warner Cable Inc. Time Warner Inc. Tractor Supply Co. Netflix, Inc. (1)(2) YUM! Brands, Inc. News Corp., Class A Other securities Energy- 9.27% Schlumberger Ltd. EOG Resources, Inc. Baker Hughes Inc. Apache Corp. FMC Technologies, Inc. (1) Other securities Industrials- 8.67% Precision Castparts Corp. Union Pacific Corp. United Parcel Service, Inc., Class B Verisk Analytics, Inc., Class A (1) Other securities Financials- 6.24% Capital One Financial Corp. JPMorgan Chase & Co. PNC Financial Services Group, Inc. Wells Fargo & Co. Other securities Materials- 4.20% Celanese Corp., Series A AptarGroup, Inc.(2) Other securities Consumer staples- 4.03% CVS/Caremark Corp. Philip Morris International Inc. Other securities Telecommunication services- 2.11% Crown Castle International Corp. (1) MetroPCS Communications, Inc. (1) Other securities Miscellaneous-2.42% Other common stocks in initial period of acquisition Total common stocks (cost: $15,512,856,000) Percent Value of net Bonds & notes- 0.15% ) assets Financials - 0.15% Other securities Total bonds & notes (cost: $31,220,000) Principal Percent amount Value of net Short-term securities- 14.82% ) ) assets Freddie Mac 0.10%-0.19% due 10/1/2012-6/3/2013 $ U.S. Treasury Bills 0.111%-0.194% due 9/13/2012-6/27/2013 Federal Home Loan Bank 0.115%-0.22% due 9/12/2012-7/17/2013 Fannie Mae 0.10%-0.18% due 9/26/2012-7/1/2013 Federal Farm Credit Banks 0.13%-0.22% due 10/29/2012-7/18/2013 Procter & Gamble Co. 0.14% due 10/30-11/13/2012 (3) Wells Fargo & Co. 0.16%-0.18% due 9/18-11/16/2012 Variable Funding Capital Company LLC 0.15%-0.20% due 9/7-11/16/2012 (3) Chariot Funding, LLC 0.21% due 9/25/2012 (3) Jupiter Securitization Co., LLC 0.18% due 9/5/2012 (3) Other securities Total short-term securities (cost: $3,653,142,000) Total investment securities (cost: $19,197,218,000) Other assets less liabilities ) ) Net assets $ % As permitted by U.S. Securities and Exchange Commission regulations, "Miscellaneous" securities include holdings in their first year of acquisition that have not previously been publicly disclosed. "Other securities" includes all issues that are not disclosed separately in the summary investment portfolio. Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund's holdings in that company represent 5% or more of the outstanding voting shares. The value of the fund's affiliated-company holdings is either shown in the summary investment portfolio or included in the value of "Other securities" under the respective industry sectors. Further details on such holdings and related transactions during the six months ended August 31, 2012, appear below. Beginning shares Additions Reductions Ending shares Dividend income Value of affiliates at 8/31/2012 (000) Endo Health Solutions Inc. (1) - $ - $ AptarGroup, Inc. - Netflix, Inc. (1) - - - MITIE Group PLC - - Logitech International SA (1) - - - Rovi Corp. (1) - - Polypore International, Inc. (1) (4) - - Texas Roadhouse, Inc. - - Hologic, Inc. (1) (5) - - - $ $ The following footnotes apply to either the individual securities noted or one or more of the securities aggregated and listed as a single line item. (1) Security did not produce income during the last 12 months. (2) Represents an affiliated company as defined under the Investment Company Act of 1940. (3) Acquired in a transaction exempt from registration under section 4(2) of the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities, including those in "Other securities," was $704,917,000, which represented 2.86% of the net assets of the fund. (4) This security was an unaffiliated issuer in its initial period of acquisition at 2/29/2012; it was not publicly disclosed. (5) Unaffiliated issuer at 8/31/2012. See Notes to Financial Statements Financial statements Statement of assets and liabilities unaudited at August 31, 2012 (dollars in thousands) Assets: Investment securities, at value: Unaffiliated issuers (cost: $18,073,856) $ Affiliated issuers (cost: $1,123,362) $ Cash 83 Receivables for: Sales of investments Sales of fund's shares Dividends and interest Liabilities: Payables for: Purchases of investments Repurchases of fund's shares Investment advisory services Services provided by related parties Trustees' deferred compensation Other Net assets at August 31, 2012 $ Net assets consist of: Capital paid in on shares of beneficial interest $ Undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation Net assets at August 31, 2012 $ (dollars and shares in thousands, except per-share amounts) Shares of beneficial interest issued and outstanding (no stated par value) - unlimited shares authorized (1,186,735 total shares outstanding) Net assets Shares outstanding Net asset value per share Class A $ $ Class B Class C Class F-1 Class F-2 Class 529-A Class 529-B Class 529-C Class 529-E Class 529-F-1 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Class R-6 See Notes to Financial Statements Statement of operations unaudited for the six months ended August 31, 2012 (dollars in thousands) Investment income: Income: Dividends (net of non-U.S. taxes of $998; also includes $4,471 from affiliates) $ Interest $ Fees and expenses*: Investment advisory services Distribution services Transfer agent services Administrative services Reports to shareholders Registration statement and prospectus Trustees' compensation Auditing and legal 16 Custodian 83 State and local taxes Other Net investment income Net realized gain and unrealized depreciation on investments and currency: Net realized gain (loss) on: Investments (includes $2,599 net loss from affiliates) Currency transactions ) Net unrealized depreciation on investments ) Net realized gain and unrealized depreciation on investments and currency Net increase in net assets resulting from operations $ (*) Additional information related to class-specific fees and expenses is included in the Notes to Financial Statements. See Notes to Financial Statements Statements of changes in net assets (dollars in thousands) Six months ended August 31, 2012* Year ended February 29, 2012 Operations: Net investment income $ $ Net realized gain on investments and currency transactions Net unrealized depreciation on investments and currency translations ) ) Net increase in net assets resulting from operations Dividends paid to shareholders from net investment income ) ) Net capital share transactions ) Total increase in net assets Net assets: Beginning of period End of period (including undistributed net investment income: $43,731 and $95,526, respectively) $ $ *Unaudited. See Notes to Financial Statements Notes to financial statements unaudited 1. Organization AMCAP Fund (the "fund") is registered under the Investment Company Act of 1940 as an open-end, diversified management investment company.The fund seeks long-term growth of capital by investing primarily in U.S. companies that have solid long-term growth records and the potential for good future growth. The fund has 16 share classes consisting of five retail share classes (Classes A, B and C, as well as two F share classes, F-1 and F-2), five 529 college savings plan share classes (Classes529-A, 529-B, 529-C, 529-E and 529-F-1) and six retirement plan share classes (ClassesR-1, R-2, R-3, R-4, R-5 and R-6). The 529 college savings plan share classes can be used to save for college education. The retirement plan share classes are generally offered only through eligible employer-sponsored retirement plans. The fund’s share classes arefurther described below: Share class Initial sales charge Contingent deferred sales charge upon redemption Conversion feature Classes A and 529-A Up to 5.75% None (except 1% for certain redemptions within one year of purchase without an initial sales charge) None Classes B and 529-B* None Declines from 5% to 0% for redemptions within six years of purchase Classes B and 529-B convert to Classes A and 529-A, respectively, after eight years Class C None 1% for redemptions within one year of purchase Class C converts to Class F-1 after 10 years Class 529-C None 1% for redemptions within one year of purchase None Class529-E None None None Classes F-1, F-2 and 529-F-1 None None None Classes R-1, R-2, R-3, R-4, R-5 and R-6 None None None *Class B and 529-B shares of the fund are notavailable for purchase. Holders of all share classes have equal pro rata rights to assets, dividends and liquidation proceeds.Each share class has identical voting rights, except for the exclusive right to vote on matters affecting only its class. Share classes have different fees and expenses ("class-specific fees and expenses"), primarily due to different arrangements for distribution, administrative and shareholder services. Differences in class-specific fees and expenses will result in differences in net investment income and, therefore, the payment of different per-share dividends by each class. 2. Significant accounting policies The financial statements have been prepared to comply with accounting principles generally accepted in the United States of America. These principles require management to make estimates and assumptions that affect reported amounts and disclosures. Actual results could differ from those estimates. The fund follows the significant accounting policiesdescribed below as well as the valuation policies described in the next section on valuation. Security transactions and related investment income – Security transactions are recorded by the fund as of the date the trades are executed with brokers. Realized gains and losses from security transactions are determined based on the specific identified cost of the securities. Dividend income is recognized on the ex-dividend date and interest income is recognizedon an accrual basis. Market discounts, premiums and original issue discounts on fixed-income securities are amortized daily over the expected life of the security. Class allocations – Income, fees and expenses (other than class-specific fees and expenses) and realized and unrealized gains and losses are allocated daily among the various share classes based on their relative net assets. Class-specific fees and expenses, such as distribution, administrative and shareholder services, are charged directly to the respective share class. Dividends and distributions to shareholders –Dividends and distributions paid to shareholders are recorded on the ex-dividend date. Currency translation – Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates supplied by one or more pricing vendors on the valuation date. Purchases and sales of investment securities and income and expenses are translated into U.S. dollars at the exchange rates on the dates of such transactions. On the accompanying financial statements, the effects of changes in exchange rates on investment securities are included with the net realized gain or loss and net unrealized appreciation or depreciation on investments. The realized gain or loss and unrealized appreciation or depreciation resulting from all other transactions denominated in currencies other than U.S. dollars are disclosed separately. 3. Valuation Capital Research and Management Company (“CRMC”), the fund’s investment adviser, values the fund’s investments at fair value as defined by accounting principles generally accepted in the United States of America. The net asset value of each share class of the fund is generally determined as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Methods and inputs –The fund’s investment adviser uses the following methods and inputs to establish the fair value of the fund’s assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market on which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained from one or more pricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities When the fund’sinvestment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and ask prices that are reasonably and timely available (or bid prices, if ask prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the fund’sinvestment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by fund’sinvestment adviser are fair valued as determined in good faith under fair value guidelines adopted by authority of the fund’sboard of trustees as further described below. The investment adviser follows fair valuation guidelines, consistent with U.S. Securities and Exchange Commission rules and guidance, to consider relevant principles and factors when making fair value determinations. The investment adviser considers relevant indications of value that are reasonably and timely available to it in determining the fair value to be assigned to a particular security, such as the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. In addition, the closing prices of equity securities that trade in markets outside U.S. time zones may be adjusted to reflect significant events that occur after the close of local trading but before the net asset value of each share class of the fund is determined. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Processes and structure– The fund’sboard of trustees has delegated authority to the fund’sinvestment adviser to make fair value determinations, subject to board oversight. The investment adviser has established a Joint Fair Valuation Committee (the “Fair Valuation Committee”) to administer, implement and oversee the fair valuation process, and to make fair value decisions. The Fair Valuation Committee regularly reviews its own fair value decisions, as well as decisions made under its standing instructions to the investment adviser’s valuation teams. The Fair Valuation Committee reviews changes in fair value measurements from period to period and may, as deemed appropriate, update the fair valuation guidelines to better reflect the results of back testing and address new or evolving issues. The Fair Valuation Committee reports any changes to the fair valuation guidelines to the board of trustees with supplemental information to support the changes. The fund’sboard and audit committee also regularly review reports that describe fair value determinations and methods. The fund’sinvestment adviser has also established a Fixed-Income Pricing Review Group to administer and oversee the fixed-income valuation process, including the use of fixed-income pricing vendors. This group regularly reviews pricing vendor information and market data. Pricing decisions, processes and controls over security valuation are also subject to additional internal reviews, including an annual control self-evaluation program facilitated by the investment adviser’s compliance group. Classifications – The fund’sinvestment adviser classifies the fund’sassets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Certain securities trading outside the U.S. may transfer between Level 1 and Level 2 due to valuation adjustments resulting from significant market movements following the close of local trading.Level 3 values arebased on significant unobservable inputs that reflect the investment adviser’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.The following table presentsthe fund’s valuation levels as of August 31, 2012 (dollars in thousands): Investment securities Level 1(*) Level 2 Level 3 Total Assets: Common stocks: Health care $ $
